Citation Nr: 0732747	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-25 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to apportionment of the veteran's VA disability 
compensation benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from May 1973 to March 
1992.  The appellant is the veteran's former spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appellant had requested a hearing before a Decision 
Review Officer and a hearing before the Board there at the 
RO.  She then indicated that she desired a hearing at the RO 
which was conducted.  The hearing before a Hearing Officer 
was held in March 2006, and a hearing transcript is of 
record.  Thus it is considered that there is no outstanding 
hearing request.


FINDINGS OF FACT

1.  The veteran has been receiving VA disability compensation 
since 1992 and effective September 1993, he was in receipt of 
a total rating for compensation based upon individual 
unemployability.  

2.  The appellant and the veteran were married in 1971 and 
divorced in May 1993.

3.  As the appellant and the veteran's marriage ended by 
divorce, the appellant is not a proper claimant to receive an 
apportionment of the veteran's VA disability compensation.




CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as a 
spouse of the veteran, and she is not legally entitled to 
apportionment of the veteran's VA disability compensation 
benefits.  38 U.S.C.A. §§ 101(c), 5307(a)(West 2002); 38 
C.F.R. §§ 3.1(j), 3.50, 3.450, 3.452 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not to apply to a claim 
that turns on statutory interpretation.  Smith v. Gober, 14 
Vet. App. 227, 231-2 (2000).  As this case turns on whether 
the appellant is a proper claimant and, as she does not argue 
that she is the spouse of the veteran or that she is in 
custody of any children of the veteran, the facts are not in 
dispute.  Thus, because the law, and not the evidence, is 
dispositive of the appeal, the VCAA does not apply.  Mason v. 
Principi, 16 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where the operation of law is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).

The record reflects that the veteran was awarded VA 
compensation in a July 1992 rating decision.  In August 1992, 
the veteran elected to receive VA compensation in lieu of 
retired pay or waiver of retired pay.  In June 1994, the 
veteran was awarded a total rating for compensation based 
upon individual unemployability, effective August 1993.

The record reflects that the appellant and the veteran were 
married in 1971 and divorced in May 1993.  In the divorce 
decree, it was noted that, "All other issues raised by the 
pleadings remain open."

The appellant contends that the veteran obtained the divorce 
without her consent and that she was entitled to half of the 
veteran's retirement pay from the military.  She states that 
because the veteran elected to receive VA compensation in 
lieu of retirement pay, she should be entitled to part of his 
VA compensation.  

At the March 2006 hearing, the appellant testified that that 
she deserved a portion of the veteran's retirement money.  
She stated they had been married for 23 years and that the 
veteran essentially "stole" the divorce from her and she 
was unaware he had obtained a divorce.  She stated she was a 
homemaker during their marriage and had no job skills and was 
unable to work.  The appellant stated she had spoken to the 
Department of Defense who told her that the veteran was not 
receiving retirement pay and was receiving VA compensation 
instead.  She argued she should be able to receive a portion 
of the veteran's compensation benefits.  

Of record is a copy of the divorce, which was signed by the 
presiding judge in May 1993.  

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  While the 
appellant contends that the veteran "stole" the divorce 
from her, she does not contest the fact that they are 
divorced.  Therefore, the validity of the divorce is not at 
issue.  38 C.F.R. § 3.206.  

The divorce decree shows a statement by the judge that, "All 
other issues raised by the pleadings remain open."  The 
appellant contends that her entitlement to retirement pay was 
one of the issues that remained open.  She filed her claim 
for apportionment in September 2004.  

Under 38 U.S.C.A. § 5307, all or any part of a service-
connected disability compensation payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his spouse, and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452(a).

The term "spouse" means a person of the opposite sex who is 
a wife.  38 U.S.C.A. § 101(31).  The term "wife" means a 
person whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).

Under 38 C.F.R. § 3.1(j), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued.

The appellant was the veteran's spouse at the time he elected 
to receive VA compensation in lieu of military retirement pay 
(August 1992).  However, that does not change the outcome of 
this case, as the appellant did not file her apportionment 
case until 2004.  As the appellant is no longer the veteran's 
spouse, she is not a proper claimant to receive an 
apportionment of the veteran's VA disability compensation.  
38 U.S.C.A. § 101(31).

Where the law and not the facts are dispositive, the claim 
must be denied because of the lack of entitlement under the 
law.  Sabonis, 6 Vet. App. at 430 (1994).

The Board understands the appellant's frustration and regrets 
that a more favorable decision could not be made in this 
case.  It notes that the appellant was provided with helpful 
information at the March 2006 RO hearing regarding possible 
alternative solutions.
ORDER

Apportionment of the veteran's VA disability compensation 
benefits is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


